Citation Nr: 0003857	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-17 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
an injury to the cervical spine, with degenerative changes, 
evaluated as 10 percent disabling prior to May 17, 1999.

2.  Entitlement to an increased evaluation for residuals of 
an injury to the cervical spine, with degenerative changes, 
evaluated as 20 percent disabling on and after May 17, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In January 1999, the Board remanded this issue for further 
development.  In October 1999, the RO, after readjudicating 
the claim based on the requested development, increased the 
veteran's disability evaluation for residuals of an injury to 
the cervical spine, with degenerative changes, on and after 
May 17, 1999, to 20 percent; and continued the 10 percent 
evaluation prior to that date.  The case has returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Prior to May 17, 1999, residuals of an injury to the 
cervical spine, with degenerative changes, were manifested by 
moderate limitation of motion with spurring and pain.

2.  Since May 17, 1999, residuals of an injury to the 
cervical spine, with degenerative changes, have been 
manifested by severe limitation of motion with spurring, 
pain, and fatigue.


CONCLUSIONS OF LAW

1.  An evaluation of 20 percent prior to May 17, 1999 for 
residuals of an injury to the cervical spine, with 
degenerative changes, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).

2.  An evaluation of 30 percent on and after May 17, 1999 for 
residuals of an injury to the cervical spine, with 
degenerative changes, is warranted.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5290.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that VA fulfill the statutorily required duty to 
assist found in 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds that 
in light of the development conducted that the duty to assist 
has been fulfilled.
 
Factual background

In November 1996, Martin Markus, M.D., the veteran's private 
physician, reported that the veteran had been a patient of 
his since 1969.  The veteran complained of headaches and neck 
pain, accompanied with numbness of the left arm and hand, 
which recently had been increasing in severity.  Dr. Markus 
recommended that VA reevaluate the veteran's neck disorder.  
The doctor's records from this time period, however, are 
essentially negative for treatment of the veteran's cervical 
spine disorder.

A December 1996 VA cervical x-ray study reveals degenerative 
changes at several levels resulting in narrowing of several 
neural exit foramen.

VA outpatient treatment records indicate that the veteran 
underwent physical therapy for his neck from December 1996 
through February 1997.  Pain was evident and in January 1997 
the veteran reported that his pain rated as a seven out of 
ten, which radiated into the skull.  Cervical flexion was to 
60 degrees, extension to 50 degrees, left rotation to 47 
degrees, and right rotation to 50 degrees.  Cervical strength 
on the left was 4/5, and on the right 4+/5.  By late January 
1997, his neck condition had apparently improved.  In 
February 1997 there was no tenderness to palpation in the 
occipital region, and no pain on cervical motion.  Cervical 
flexion was to 65 degrees, extension was to 20 degrees, and 
lateral flexion was to 80 degrees bilaterally.  The 
impression was C3 root irritation.

In February 1997, the Ohio State University Medical Center 
performed a VA fee-basis examination of the veteran's 
cervical spine disorder.  The veteran's medical history 
revealed that he had injured his neck in a motor vehicle 
accident while in service.  The veteran reported to the 
examiner that he experienced daily headaches principally in 
the back of his head.  Physical examination revealed that his 
muscle strength was normal in both upper limbs.  Cervical 
rotation was to 45 degrees bilaterally and lateral flexion to 
30 degrees.  Extension and flexion were normal.  Cervical x-
ray studies revealed anterior spurs at C3-4, with some 
foraminal encroachment at that level.  The diagnosis was 
spondylosis of the cervical spine at C3-4 with the complaint 
of headaches, but no neurologic deficit.

In October 1998, the veteran testified before the undersigned 
by videoconference.  He reported that he had participated in 
physical therapy for his neck from December 1996 to February 
1997.  He exercised about five times a week.  He described 
trouble moving his neck with daily activities.  For example, 
while driving in reverse, he could not turn to look behind 
him.  Changes in the weather also affected his neck resulting 
in a constant dull pain up the back of his head.  On occasion 
it would increase to a stabbing pain his eyes would hurt.  He 
generally would take the pain medication to stop the attack 
from getting to that point.  He revealed that he had been the 
mayor of London, Ohio for the last seven years.  His cervical 
disability did not interfere with his job because he would 
schedule around the pain.   

On May 17, 1999, the Park Medical Center performed a fee-
basis orthopedic examination of the veteran's cervical spine 
disorder.  The veteran reported that he continued to have 
neck pain that radiated into the upper back and both 
shoulders.  He also reported frequent headaches with blurred 
vision and stabbing pain behind the right eye.  His private 
physician had been prescribing him Fiorgen #3 with codeine, 
three times a day.  

Physical examination revealed cervical flexion to 25 degrees, 
extension to 30 degrees, lateral flexion to 20 degrees 
bilaterally, and rotation to 30 degrees bilaterally.  The 
examiner observed no spasm or deformity, although there was 
diffuse local tenderness.  Neurologic testing in the upper 
extremities showed active and symmetrical deep tendon 
reflexes, normal manual muscle strength, and a normal sensory 
examination.  X-ray study revealed moderately severe cervical 
spine spurring anteriorly and at facets C3-7.  The veteran 
reported that he worked in a part-time capacity as Mayor of 
the London, Ohio, and that his neck pain and stiffness did 
affect his work in that capacity, but he had sufficient 
flexibility to accommodate the discomfort.  He did report 
increasing neck pain, however.  

In addition to neck pain, he also complained of fatigue and 
stiffness at the neck joint when he attempted any type of 
vigorous or laboring activity.  He tried to reduce his 
activities both from his job as Mayor, and from his home and 
recreational activities to accommodate his neck symptoms.  
The examiner concluded that it was not possible to determine 
additional degrees of limitation of motion during flare-ups.  
The examiner added that the veteran did experience some 
weakness with flare-ups that was related to his fatigability.  
He did not experience any abnormal movements with flare-ups.  
The examiner indicated that he had reviewed the claims file.

Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), the Board 
has reviewed all the evidence of record pertaining to the 
history of the veteran's residuals of an injury to the 
cervical spine, and has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (1999).  Therefore, 
the Board will consider the potential application of the 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath, 1 Vet. App. at 595.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's residuals of an injury to the cervical spine, 
with degenerative changes, are currently rated as 10 percent 
disabling prior to May 17, 1999, and 20 percent on and after 
May 17, 1999.  38 C.F.R. § 4.71a Diagnostic Code 5290.  Under 
Diagnostic Code 5290, a slight limitation of the cervical 
spine warrants a 10 percent evaluation; a moderate limitation 
of motion of the cervical spine warrants a 20 percent 
evaluation; and a severe limitation of motion warrants a 30 
percent rating.  

a.  Prior May 17, 1999

The Board finds that a rating of 20 percent is warranted for 
residuals of an injury to the cervical spine, with 
degenerative changes, prior to May 17, 1999.  In this regard, 
the VA outpatient records for this period show that the 
veteran suffered from intermittent cervical spasms, a 
moderately restricted range of motion, a need for 
intermittent cervical traction, and that physical therapy 
provided only minimal relief.  While it is true that the 
February 1997 VA examination showed normal flexion and 
extension, the Board finds that after resolving reasonable 
doubt in the appellant's favor that a 20 percent evaluation 
is warranted for the appellant's cervical disorder prior to 
May 17, 1999.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 as interpreted in DeLuca.  
Significantly, however, a rating in excess of 20 percent is 
not warranted because there is no credible evidence of severe 
cervical limitation of motion, disuse atrophy, fatigue, or 
incoordination, as would be expected to be associated with 
painful pathology warranting a severe rating.  For example, 
the VA physical therapy records show no more than a moderate 
limitation of motion.  Furthermore, cervical strength was 
recorded at 4/5 or better, and by the end of treatment in 
February 1997, there was no tenderness to palpation with 
cervical range of motion.  

b.  On and after May 17, 1999

In contrast to the evidence presented in February 1999, a 
physical examination conducted on May 17, 1999, shows 
evidence of a severe limitation of motion.  For example, the 
veteran showed cervical flexion to only 25 degrees, extension 
to 30 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally, with diffuse local 
tenderness.  Although the examiner concluded that it was not 
possible to determine additional degrees of limitation of 
motion during flare-ups, he commented that the veteran did 
experience some weakness with flare-ups that was related to 
his fatigability.  The Board finds that these findings show 
an increase in disability which, after considering the 
doctrine of reasonable doubt, equates to a severe limitation 
of cervical motion.

Although the Board has considered other diagnostic codes in 
the Schedule for Rating Disabilities, a rating in excess of 
30 percent is not warranted.  For example, there is no 
clinical evidence that he has intervertebral disc syndrome 
that is related to his service-connected disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  Therefore, a 
rating in excess of 30 percent is not warranted under 
Diagnostic Code 5293.  Likewise, there is no clinical 
evidence that his cervical spine is ankylosed.  In other 
words, the cervical spine is not locked or immobile in a set 
position.  Hence, an increased rating is not warranted under 
Diagnostic Codes 5286 or 5287. 

While the veteran contends that he experiences functional 
impairment due to cervical pain, the Board notes that the 
DeLuca standards do not apply when a claimant is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Given that a severe limitation of motion 
is the maximum rating pursuant to Diagnostic Code 5290, and a 
higher evaluation requires ankylosis pursuant to Diagnostic 
Codes 5286 and 5287 (1999), the DeLuca standards do not apply 
in this case.  Hence, the Board finds that a rating in excess 
of 30 percent effective May 17, 1999, is not warranted.  


ORDER

Entitlement to a 20 percent disability rating for residuals 
of an injury to the cervical spine, with degenerative 
changes, prior to May 17, 1999 is granted, subject to the law 
and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent disability rating for residuals 
of an injury to the cervical spine, with degenerative 
changes, on and after May 17, 1999 is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

